DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of group I, claims 1-23 and 33 in the reply filed on 2/10/21 is acknowledged. The traversal is on the ground(s) that groups I and IV share a common technical feature not found in the cited prior art (Response p8-9). Specifically, Sakagami does not disclose a second/compounding medium which contains more than one component which is not present in the first culture medium (Response p8-9). 
This is not found persuasive because the present claim amendments render claim 29 of group IV indefinite. Claim 29 is directed to a compounding media. The newly added limitations require that the claimed compounding media be compared to a culture media which is not defined by the claim, nor is the culture media claimed. Thus, the comparison between the two media cannot be made. As the invention groups cannot currently be compared for the presence of a special technical feature, the prior restriction requirement is still considered valid.
The requirement is still deemed proper and is therefore made FINAL.

Claims 	1-9, 12-13, 17-21, 23-27, 29-30, 33-34, 36-40 are currently pending.
Claims 1-9, 12-13, 17-21, 23, and 33 are elected and examined on the merits. 
Claims 24-27, 29-30, 34, and 36-40 are withdrawn as directed to non-elected inventions. 
Claims 1, 9, 12, 17-20, 29-30 are currently amended. 
Claim Objections
Claims 6-9, and 13 are objected to because of the following informalities.  Appropriate correction is required.
Claim 6 appears to be missing commas between each of the recited elements.
Claim 7 appears to be missing commas between each of the culture media. Claim 7 also appears to be missing a comma following “acetyl cysteine”. 
Claim 8 appears to be missing commas between each of the recited elements. 
Claim 9 appears to be missing a colon following “comprises” in the preamble. 
Claim 13 contains an abbreviation of ethylenediaminetetraacetic acid. The first time an abbreviated term is used in a claim it should be contained in parentheses preceded by the full term. 
Claim 13 contains a misspelling of “wherein” in limitation iii).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 12-13, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Generally, when the claims are indefinite, vague or unclear, they cannot be construed without speculation or conjecture; therefore, the indefinite claims are not treated on the merits with respect to prior art. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). Notwithstanding Steele, the Office has made every attempt to construe the claims in what the Office believes is the intent of the Applicants in the interest of compact prosecution. 
Claim 6 contains the limitation “the first”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 contains the limitation “the first”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 contains the limitation “selected from the group consisting of… acetyl-carnitine, acetyl cysteine or lipoic acid and/or an acceptable salt and/or derivative”. It is unclear if the acceptable salt or derivatives are referring only to the lipoic acid or to each of the recited elements.
Claim 8 contains the limitation “the first”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 contains the limitation “comprises one or more of the following components… and/or at least 0.1 mM glutamine and/or at least 0.1mM alanyl glutamine”. It is unclear what elements are required limitations of the claim. 
The term "substantially" in claim 13 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 18 contains the limitations “less than 1 5mM aspartate, optionally less than 6 mM lactate… at least 0.01 mM aspartate”. It is not clear what concentration of aspartate is encompassed by the claim. 
Claim 18 contains the limitation “one or more of the following components… and at least 0.01 glycine, optionally at least 0.05 mM glycine; and optionally at least 0.06 mM glutamine, optionally at least 0.1 mM glutamine and/or optionally at least 0.06 mM alanyl-glutamine, or at least alanyl-glutamine and/or optionally at least 0.01 mM acetyl-carnitine”. It is unclear what elements are required limitations of the claim.
Claim 20 contains the limitation “the compounding medium”. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 contains the limitation “the embryo culture medium”. It is unclear to which embryo culture medium the limitation is referring. 
Claim 23 is recited as a method claim, but contains no active method steps. Thus, it is unclear what the claim is intending to encompass. 
Claim Interpretation
For examination purposes, the claims are interpreted as follows. 
6. (Currently amended) The method according to claim 1, wherein the first embryo culture media, [[or ]]the second medium, or the compounded medium comprises one or more antioxidants.
7. (Currently amended) The method according to claim 1, wherein the first embryo culture medium, [[or ]]the second medium, or the compounded medium comprises one or more antioxidants selected from the group comprising: acetyl-carnitine, an acceptable salt thereof, a derivative thereof, acetyl cysteine, an acceptable salt thereof, a derivative thereof,[[or ]] lipoic acid, thereof, and a 
 embryo culture medium, [[or ]]the second medium, or the compounded medium comprises between about 5 pM to 1 mM.
9. (Currently amended) The method according to claim 1, wherein the first embryo culture medium comprises one or more components selected from the group consisting of; 
i) greater than 0.1 mM pyruvate
ii) greater than 0.01 mM aspartate
iii) greater than 0.01 mM glycine
12. (Currently amended) The method according to claim 1, wherein the first embryo culture medium comprises one of more of the following components: 
at least 0.05 mM glucose
at least 2 mM lactate
at least 0.1 mM pyruvate
at least 0.01 mM aspartate
at least 0.01 mM glycine
at least 0.1 mM glutamine; 
at least 0.1 mM alanyl-glutamine; and 

13. (Currently amended) The method according to claim 1, wherein the second medium comprises one or more of the following: 
i) less pyruvate than the first embryo culture medium
ii) less lactate than the first embryo culture medium, or wherein the second medium comprises no lactate
iii) less acetyl-carnitine than the first embryo culture medium, 
iv) less EDTA than the first embryo culture medium, or wherein the second medium comprises no EDTA; 
v); or
vi) less alanyl-glutamine than the first embryo culture medium, or 
17. (Currently amended) The method according to claim 1, wherein the second medium comprises one or more of the following components: at least 1 mM glucose, at least 0.01 mM aspartate, 
18. (Currently amended) The method according to claim 1, wherein the compounded embryo culture medium comprises one or more of the following components: 
at least 0.5 mM glucose
less than 15 mM lactate
less than 1.0 mM pyruvate
at least 0.01 mM aspartate; 

; 
; 

20. (Currently amended) The method according to claim 1, wherein the method does not comprise removing the embryo from the first embryo culture medium, and/or washing of the embryo prior to addition of the second medium, and wherein the compounded embryo culture medium comprises more than one component which is not present in the first embryo culture medium.
23. (Currently amended) A method of culturing an embryo for implantation, the method comprising: adding , and culturing 
33. (Currently amended) A method of culturing an embryo for implantation, the method comprising: 
incubating a pre-compaction embryo in a first embryo culture medium; 
adding a compounding medium , wherein the compounding medium comprises at least one component selected from the group consisting of at least 1 mM glucose, 10mM or less lactate, and 2mM or less pyruvate, and wherein the compounding medium comprises more than one component which is not present in the first embryo culture medium; and 
further incubating the embryo in the compounded embryo culture medium for implantation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakagami et al (Improvement of preimplantation development of in vitro-fertilized bovine zygotes by glucose supplementation to a chemically defined medium. Journal of Veterinary Medical Science, Vol. 76, No. 10 (2014) pages 1403-1405., cited on IDS dated 5/14/19, hereinafter Sakagami).
Sakagami examines the effects of glucose supplementation on embryos in vitro (Abstract). Sakagami discloses culturing bovine zygotes in a glucose-free basal culture media (p1404 col 1 para 1-col 2 para 1). Glucose is then added to the culture media at concentrations between 0 mM and 5.6 mM at time points between 0 hours and 144 hours after fertilization (p1404 col 1 para 1-col 2 para 1, Table 1; consistent with the specification at p3-4, glucose is considered a compounding medium). Sakagami explains that supplementation with 4.0 mM glucose at 144 hours after fertilization significantly increased blastocyst formation (p1404 col 2 para 2, Table 1). Therefore, every limitation of claim 23 is present in Sakagami, and the subject matter is anticipated. 

Conclusion
Claims 6-9, 12-13, 18, 20, and 23 are rejected. Claims 1-5, 17, 19, 21, and 33 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632